DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 01/18/2022. As directed by the amendment: Claims 1, 5, and 9 have been amended, claims 4 and 7-8 have been cancelled, and no new claims have been added. Thus, claims 1-3, 5-6, and 9 are presently pending in the application.
Applicant’s amendments to claim 5 and cancellation of claim 7 have overcome the previous 112 rejection previously set forth in the Non-Final Office Action mailed 11/16/2021.

Response to Arguments
Applicant’s arguments and amendments with respect to the rejection of the claims under have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim (US 5797920). Kim discloses a shape memory alloy wires having a shape memorization at 500°C (discussed more below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hatano (US 2011/0106056); in view of Hayashi (US 5139832), Kim (US 5797920) and Ghajar (US 4784638).
Regarding Claim 1, Hatano discloses a percutaneous catheter (10; Fig.1) including a lumen in which blood circulates, the percutaneous catheter comprising: a tubular reinforcement body (braid member (26); Fig.2) comprised of a plurality of wires (starnds (26a and 26b)) braided in a reticulated manner (Fig.3) including first wires (26a) wound in a first helical direction and second wires (26b) wound in a second helical direction crossing the first wires to define regular gap portions (La and Lb) (distances between adjacent strands (26a and 26b)), wherein a portion of the first (26a) and second (26b) wires are deviated from the helical directions to enlarge a selected gap portion (distances between adjacent strands (26a and 26b) into a first opening portion (opening portion through the first resin (24) where the side hole (40) pass through; Fig.9) (parag. [0046], lines 3-5) (the strands are braided in shape and disposed around the side hole (40) wherein the strands of the braid member (26) well deform and separate from the surface of the side hole (40); Fig.9) (parag. [0068]); and a resin layer (outer resin layer (28) has four portions: first (28a), second (28b), third (28c), and fourth (28d) outer resin layers and an inner resin layer (24); Fig.2) coating the tubular reinforcement body (26) and including a second opening portion (opening in the second outer resin (28b)) through the resin layer coincident with the first opening portion (As illustrated in FIGS. 1 and 7, two side , wherein the resin layer (28b) is flexible (the resin material of the outer resin layer 28 is also not particularly limited. For example, polyamide, polyester, and polyurethane are used as the material; parag. [0044], lines 6-8), and wherein the resin layer (28b) is coated over the braided shape of the tubular reinforcement body (26) (the second outer resin layer (26b) is coated over the braided member (26) as seen in Fig.2); whereby a side hole (40) for fluid communication between the lumen (18) and an exterior of the catheter is formed by the first opening portion (opening portion through the first resin (24)) and the second opening portion (opening in the second outer resin (28b)) overlapping each other (Fig.5B) (The side holes 40 and 50 pass through the braid member 26 and the inner resin layer 24 from the outer surface of the second outer resin layer 28 b to the lumen 18; parag. [0046], lines 3-5), and whereby a continuous reinforcement is provided between longitudinal ends of the tubular reinforcement body including a longitudinal region of the side hole (40 and 50) (parag. [0068]).
Hatano does not appear to disclose the plurality of wires comprise a shape memory material having a shape memorization at a temperature from about 400°C to 500°C and configured to maintain deviation around the first opening portion. Hatano does not also disclose the resin layer stretching in an axial direction in response to a dilator though the lumen against a distal tip of the catheter in order to reduce a diameter of the tubular reinforcement body and the resin layer. Hatano does not appear to disclose the side hole has an inner peripheral surface that is longitudinally deformed from an original shape to a deformed shape in response to insertion of the dilator so that an open area of the side hole is reduced wherein a restoring force of the tubular 
Hayashi teaches it was known in the art to have plurality of wires comprising a shape memory material (abstract) wherein the plurality of wires have a shape memorization (A shape memory film formed from a shape memory transparent polymer, said shape memory film being capable of remembering a basic shape such as plane configuration and dead folds, taking on a second shape when the basic shape is modified (by changing the plane configuration and adding dead folds, twists, three-dimensional configurations, etc.) at a temperature higher than the glass transition point of the polymer; abstract, lines 1-9) and return to its original shape (column 1, lines 27-33). 
However, Hayashi does not explicitly disclose the shape memorization is at a temperature from about 400°C to 500°C. Kim teaches it was known in the art to shape memory alloy wires having a shape memorization at 500°C (To prepare and fix the particular (or desired) shape to be "remembered" when the alloy undergoes a temperature phase transition, the alloy composition must be superheated initially to about 500° C. (or roughly 930° F.) for an hour while held in the fixed shape and position to be memorized; column 19, lines 58-62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hatano to incorporate the teachings of Hayahsi and Kim to have a plurality of wires having a shape memory material in order to have a film/wire capable of remembering the basic shape and then takin on a second shape depending on usage (column 1, lines 27-33 in Hayashi) and to have material capable of shape memorization at about 400°C to 500°C in order to fix the original shape of the wire (column 19, lines 58-62 in Kim).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hatano to incorporate the teachings of Ghajar to have a flexible resin layer for stretching in an axial direction in response to insertion of a dilator through the lumen against a distal tip of the catheter to reduce the diameter of the tubular reinforcement body and the resin layer where the side holes has an inner peripheral surface in response that longitudinally deforms from an original shape to a deformed shape in 
Regarding Claim 9, Hatano discloses a percutaneous catheter (10) including a lumen in which -4- (Serial No. 16/140635)blood circulates, the percutaneous catheter comprising: a tubular reinforcement body (26) comprising a plurality of wires (26a and 26b) braided in a reticulated manner to form a mesh (the strands (26a and 26b) are braided into a mesh) (As illustrated in FIGS. 2 and 3, the braid member 26 is configured with a plurality of metal strands 26 a and 26 b braided into mesh (a net-like structure); parag. [0040], lines 2-4), wherein the mesh includes a plurality of gap portions (La and Lb) (distances between adjacent strands (26a and 26b)) and a first opening portion (opening portion through the first resin (24) where the side hole (40) pass through; Fig.9) (parag. [0046], lines 3-5) having an open area larger than the gap portions (the area where an opening is formed through the first resin (24) is larger than the distances between adjacent strands (La and Lb) as seen in Figs.5A-B), and wherein the plurality of wires (26a and 26b) are configured to have a braided shape maintaining deviations around the first opening portion (the strands are braided in shape and disposed around the side hole (40) wherein the strands of the braid member (26) well deform and separate from the surface of the side hole (40); Fig.9) (parag. [0068]); and a resin layer (28 (28a-d) and 24) coating the tubular reinforcement body (26) and including a second opening portion (opening in the second outer resin (28b)) through the resin layer disposed to overlap (Fig.5B) the first opening portion (opening portion through the first resin (24)) to provide a side hole (40) of the catheter (The side holes 40 and 50 pass through the braid member 26 and the inner resin layer 24 from the outer surface of the second outer resin layer 28 b to the lumen 18; parag. [0046], lines 3-5), and wherein the resin layer (28b) is coated over the braided shape of the tubular reinforcement body (26) (the second outer resin layer (26b) is coated over the braided member (26) as seen in Fig.2); whereby a continuous reinforcement is provided between longitudinal ends of the tubular reinforcement body including a longitudinal region of the side hole (parag. [0068]); wherein an outer circumferential edge of the second opening portion (opening in the second outer resin (28b)) is spaced radially inward from an outer circumferential edge of the first opening portion (opening portion through the first resin (24)), so that the wires are not exposed to the side hole (The final inner diameter d3 of the diameter of the hole results from the compression, and an arcuate taper portion 40 b is formed along the opening on the outer resin layer 28. As described above, in consideration of the need to compress the outer resin layer 28 into the space 41 b, the final inner diameter d3 is set slightly larger than the inner diameter d1 of the initial hole 41; parag. [0057], lines 9-15).
Hatano does not appear to disclose the plurality of wires comprise a shape memory material having a shape memorization at a temperature from about 400°C to 500°C and configured to maintain deviation around the first opening portion. Hatano does not also disclose the resin layer stretching in an axial direction in response to a dilator though the lumen against a distal tip of the catheter in order to reduce a diameter of the tubular reinforcement body and the resin layer. Hatano does not appear to disclose the side hole has an inner peripheral surface that 
Hayashi teaches it was known in the art to have plurality of wires comprising a shape memory material (abstract) wherein the plurality of wires have a shape memorization (A shape memory film formed from a shape memory transparent polymer, said shape memory film being capable of remembering a basic shape such as plane configuration and dead folds, taking on a second shape when the basic shape is modified (by changing the plane configuration and adding dead folds, twists, three-dimensional configurations, etc.) at a temperature higher than the glass transition point of the polymer; abstract, lines 1-9) and return to its original shape (column 1, lines 27-33). 
However, Hayashi does not explicitly disclose the shape memorization is at a temperature from about 400°C to 500°C. Kim teaches it was known in the art to shape memory alloy wires having a shape memorization at 500°C (To prepare and fix the particular (or desired) shape to be "remembered" when the alloy undergoes a temperature phase transition, the alloy composition must be superheated initially to about 500° C. (or roughly 930° F.) for an hour while held in the fixed shape and position to be memorized; column 19, lines 58-62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hatano to incorporate the teachings of Hayahsi and Kim to have a plurality of wires having a shape memory material in order to have a film/wire capable of remembering the basic shape and then takin on a second shape depending on usage (column 1, lines 27-33 in Hayashi) and to have material capable of shape memorization 
Ghajar teaches it was known in the art to have a flexible catheter (resin layer; Fig.2) for stretching in an axial direction in response to insertion of a dilator (stylet) through the lumen against a distal tip of the catheter in order to reduce the diameter of the tubular reinforcement body and the resin layer (Further, by slightly stretching the catheter by means of the stylet (which is integral to the catheter and used for placement of it into the brain) the holes will close so that no opening will be visible during the placement thereof, with the holes reopening after the tension on the catheter is relieved by removal of the stylet; column 2, lines 40-45) (A stylet may be utilized to assist in the insertion of the catheter in a manner such that the catheter is stretched so as to flatten the apertures to further reduce abrasion of brain tissue upon insertion therein; column 3, lines 51-55). The side holes (holes) has an inner peripheral surface that is longitudinally deformed from an original shape to a deformed shape in response to insertion of the dilator so that an open area of the side hole is reduced (the holes close when the stylet is inserted into the catheter, so the inner peripheral surfaces deform due to stretching from the stylet) (column 2, lines 40-45) wherein a restoring force of the resin layer (catheter) causes the side hole (holes) to return to the original shape when the dilator (stylet) is withdrawn (the holes reopen (original shape) when the dilator (stylet) is removed  (the holes reopening after the tension on the catheter (resin layer) is relieved by removal of the stylet; column 2, lines 44-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hatano to incorporate the teachings of Ghajar to have a flexible resin layer for stretching in an axial direction in response to insertion of a dilator through the lumen against a distal tip of the catheter to reduce the diameter of the .

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hatano (US 2011/0106056); in view of Hayashi (US 5139832), Kim (US 5797920), Ghajar (US 4784638), and McGuckin (US 2002/0107506).
Regarding Claim 2, Hatano discloses the percutaneous catheter according to Claim 1, and further discloses wherein the resin layer is comprised of a first tube (outer resin layer (28) with its four portions (28a-d)) at a distal end of the catheter  (the first outer resin layer (28a) of the outer resin layer (28) is located at the distal end (towards the patient) of the catheter as seen in Fig.2) and a second tube (inner resin layer (24)) interlocked on a proximal side (away from the patient) of the first tube (28) (the inner resin layer (24) interlocks the entire length of the outer resin layer (28) as seen in Fig.2); wherein the distal tip (where chip (14) is located) is fixed to a distal end (towards the patient) of the first tube (28) (the chip (14) is located to the distal end of the outer resin layer (28) via the first outer resin layer (28a) as seen in Fig.2) and having a tip opening (14a) for fluid communication between the lumen (18) and the exterior of the catheter (blood in the aorta 80 flows from a lateral side of the catheter 10 through the side holes 40 and 50 into the lumen 18 to run out from the opening 14 a provided at the distal end portion of the catheter 10; parag .[0061], lines 3-6); wherein the first tube (28)  is configured to have an inner diameter greater than an inner diameter of the second tube (24) (the outer resin layer (28) has a greater diameter than the inner resin layer (24) as seen in Fig.2) and to have a flexibility greater than a flexibility of the second tube (The resin material of the outer resin layer 28 is also not particularly limited. For example, polyamide, polyester, and polyurethane are used as the material. Polyamide is used in the present embodiment; parag. [0044], lines 6-9) (Polytetrafluoroethylene (PTFE) is used, but not limited thereto, as the resin material of the inner resin layer 24 in the present embodiment.; parag. [0039], last sentence).
Hatano does not appear to disclose the distal tip internally includes a flat receiving surface configured to receive a distal portion of the dilator inserted through the lumen to axially expand the first tube when the percutaneous catheter is inserted into a living body.
McGuckin teaches it was known in the art to have distal nose (42; Fig.1) including a shoulder (43) to receive a distal tip (82) of the stiffening rod (80) (dilator) inserted through the central lumen (40) to axially expand the catheter body (11) when inserted into a living body (Figs.11-12) (This threaded mounting requires the stiffening rod 80 to be manually twisted, thereby torquing rod 80 as it presses forwardly and applies a force against shoulder (abutment surface) 43 to stretch the catheter body 11 to reduce its outer diameter. It is contemplated in one embodiment, for example, that the catheter body 11 can be reduced in diameter from about 0.215 millimeters to about 0.207 millimeters by the stiffening rod 80; parag. [0141], lines 13-21).

Regarding Claim 3, Hatano as modified discloses the percutaneous catheter according to Claim 2 and further discloses wherein the side hole (40) is disposed at a proximal end of the first tube (28) (Fig.1).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hatano (US 2011/0106056); in view of Hayashi (US 5139832), Kim (US 5797920), Ghajar (US 4784638), and Reese (US 2014/0319879).
Regarding Claim 5, Hatano discloses a method of manufacturing a tube used for a percutaneous catheter including a lumen in which blood circulates, the method comprising the steps of: winding a plurality of wires (26a and 26b) in a reticulated manner to form a mesh (the strands (26a and 26b) are braided into a mesh) (As illustrated in FIGS. 2 and 3, the braid member 26 is configured with a plurality of metal strands 26 a and 26 b braided into mesh (a net-like structure); parag. [0040], lines 2-4) on a tubular reinforcement body (26) (Fig.2), wherein the mesh includes first wires wound (26a) in a first helical direction and second wires wound (26b) in a second helical direction crossing the first wires to define regular gap portions (the strands (26a and 26b) have different helical directions wherein a distance (La and Lb) form between adjacent strands as seen in Fig.3), wherein a portion of the first (26a) and second wires (26b) are deviated from the helical directions to enlarge a selected gap portion (distances between adjacent strands (26a and 26b)) into a first opening portion (opening portion through the first resin (24) where the side hole (40) pass through; Fig.9) (parag. [0046], lines 3-5) (the strands are braided in shape and disposed around the side hole (40) wherein the strands of the braid member (26) well deform and separate from the surface of the side hole (40); Fig.9) (parag. [0068]); coating the removed mesh (26a and 26b) with a resin layer (inner (24) and outer (28) resin layers; Fig.2), wherein the resin layer is comprised of a flexible material (The resin material of the outer resin layer 28 is also not particularly limited. For example, polyamide, polyester, and polyurethane are used as the material. Polyamide is used in the present embodiment; parag. [0044], lines 6-9) (Polytetrafluoroethylene (PTFE) is used, but not limited thereto, as the resin material of the inner resin layer 24 in the present embodiment.; parag. [0039], last sentence); and forming a second opening portion (opening in the second outer resin (28b)) by boring (Fig.5B) the resin layer formed in the first opening portion (opening portion through the first resin (24) where the side hole (40) pass through; Fig.9) ) (The side holes 40 and 50 pass through the braid member 26 and the inner resin layer 24 from the outer surface of the second outer resin layer 28 b to the lumen 18; parag. [0046], lines 3-5) to form a side hole (40) for fluid communication between the lumen (18) and an exterior of the catheter (blood in the aorta 80 flows from a lateral side of the catheter 10 through the side holes 40 and 50 into the lumen 18 to run out from the opening 14 a provided at the distal end portion of the catheter 10; parag .[0061], lines 3-6); whereby a continuous reinforcement is provided between longitudinal ends of the tubular reinforcement body including a longitudinal region of the side hole (40 and 50) (parag. [0068]). 

Reese teaches it was known in the art to have a mold core (48; Fig.6a) and an end piece (52) extending from the mold core (48) intersecting the axial direction of the mold core (48) (Figs.6a-b). Hayashi teaches it was known in the art to have plurality of wires comprising a shape memory material (abstract) wherein the plurality of wires have a shape memorization (A shape memory film formed from a shape memory transparent polymer, said shape memory film being capable of remembering a basic shape such as plane configuration and dead folds, taking on a second shape when the basic shape is modified (by changing the plane configuration and adding dead folds, twists, three-dimensional configurations, etc.) at a temperature higher than the 
However, Hayashi does not explicitly disclose the shape memorization is at a temperature from about 400°C to 500°C. Kim teaches it was known in the art to shape memory alloy wires having a shape memorization at 500°C (To prepare and fix the particular (or desired) shape to be "remembered" when the alloy undergoes a temperature phase transition, the alloy composition must be superheated initially to about 500° C. (or roughly 930° F.) for an hour while held in the fixed shape and position to be memorized; column 19, lines 58-62). Heating the wires of modified Hatano to a 500°C temperature (Kim) over the mold (48) (Reese) while the end piece (52) is in present to provide shape memorization (column 19, lines 58-62 in Kim) is fully capable of them removing the wires (mesh) from the mold core (48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hatano to incorporate the teachings of Hayashi, kim, and Reese to heat the wire to temperature of about 400 to 500° C for shape memorization around a columnar core bar and conical pin and then removing the mesh after shape memorization in order to enable production of complexly shaped hollow profiles (parag. [0008] in Reese).
Ghajar teaches it was known in the art to have a flexible catheter (resin layer; Fig.2) for stretching in an axial direction in response to insertion of a dilator (stylet) through the lumen against a distal tip of the catheter in order to reduce the diameter of the tubular reinforcement body and the resin layer (Further, by slightly stretching the catheter by means of the stylet (which is integral to the catheter and used for placement of it into the brain) the holes will close so that no opening will be visible during the placement thereof, with the holes reopening after the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hatano to incorporate the teachings of Ghajar to have a flexible resin layer for stretching in an axial direction in response to insertion of a dilator through the lumen against a distal tip of the catheter to reduce the diameter of the tubular reinforcement body and the resin layer where the side holes has an inner peripheral surface in response that longitudinally deforms from an original shape to a deformed shape in response to insertion of a dilator to reduce an open area of the side holes wherein a restoring force is the resin layer causes the side hole to return to the original shape when the dilator is withdrawn in order to close and flatten the side holes to reduce abrasion of the tissue during insertion (A stylet may be utilized to assist in the insertion of the catheter in a manner such that the catheter is stretched so as to flatten the apertures to further reduce abrasion of brain tissue upon insertion therein; column 3, lines 51-55) and reopen after the removal of the dilator (stylet) 
Regarding Claim 6, Hatano as modified discloses the method of manufacturing a tube for a percutaneous catheter according to Claim 5 and further discloses wherein the deviation of the first (26a) and second (26b) wires is comprised of widening a part of the gaps (La and Lb) among the wires (parag. [0068]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783